                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

GREGORY B. TYRRELL,                    )
                                       )
                  Petitioner,          )                8:18CV596
                                       )
            v.                         )
                                       )
SCOTT R. FRAKES, and                   )                  ORDER
NEBRASKA PAROLE BOARD,                 )
                                       )
                  Respondents.         )
                                       )


      IT IS ORDERED that Respondent shall file its response to Petitioner’s Motion
to Dismiss (filing no. 17) on or before April 1, 2019.

      DATED this 22nd day of March, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge
